HELD
BY THE COURT:
That on the evidence the contract on which the libel is founded, was one which bound the respondents to carry the iron safely, limited only by the absence of any responsibility for any difficulty that might arise in navigating the Hackensack river. That the libelants’ agent was not the sailing-master of the lighter, and took no responsibility about her ' sailing. Reed, her master, employed and paid a tug for towing the lighter up the stream. The boat turned over from having too much weight on deck, and this loading the libelants had nothing to do with; and she was overset not in the Hackensack, nor in consequence of any difficulty arising out of bad pilotage, but in New York harbor, and solely from the improper way in which she was laden. Decree for libelants, with a reference to compute the damages.